CONTINUATION SHEET
Continuation of 3. Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites each of the depression comprise a lower surface that is separated from the second main surface by a thinner portion of the glass substrate and each of the openings are formed in a thicker portion of the glass substrate that is thicker than the thinner portion.
Further, newly added claims 20 and 23 raises new issues requiring a novel search and further consideration because it recites the lower surface of each of the depression is closer to the second main surface than the bottom surface of each of the openings. 
Continuation of 12. because: Applicant's arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.
To the extent Applicant’s arguments still apply, Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 
Applicant argues the proposed modification of adding openings or kerfs must be formed on the thin portions of the substrate in Breymesser since forming on the thicker portions would break the protrusions and destroy the features and the entire protrusion features are needed to serve an intended function. Applicant argues Breymesser has a single thickness outside of the protrusions formed in the substrate. Applicant argues if one were to form a kerf or opening on the thinner portions, the substrate would break.
Examiner respectfully disagrees. Nothing in Breymesser indicates that the protrusions may not be split. Applicant has provided no evidence that the protrusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783